DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Selviah et al (US 2020/0043186) in view of Zhu et al (CN 104143194).
Regarding Claim 9, Selviah et al teach a method for classifying measuring points of a point cloud ascertained by at least one sensor (method of using imaging apparatus; Fig 4 and ¶ [0233]), the method comprising: ascertaining the point cloud, using a sensor, via a control unit, the sensor including a LIDAR sensor, and/or a radar sensor and/or a camera sensor (point cloud data is obtained from imaging apparatus (acquisition unit) 12 using a LIDAR scanner, step S101a, S101b; Figs 1, 4 and ¶ [0013], [0044], [0234]); ascertaining local surface vectors to adjacent measuring points for each measuring point of the point cloud (the rotational alignment processor 16 transforms point cloud data points to set of surface normal unit vectors (surface vector with gravity (normal) vector), S104a, S104b; Figs 1, 4 and ¶ [0022], [0247], [0250]); calculating, for each of the local surface vectors, respectively an angle between the local surface vectors with respect to a gravity vector (surface normal unit vectors include angle analysis, which can then be used to calculate relationships between a relative point of the cloud data set; ¶ [0022], [0250]).
	Selviah et al does not teach ascertaining a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles; and classifying each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point.
Zhu et al is analogous art pertinent to the technological problem addressed in this application and teaches ascertaining a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles (the absolute value of the z-axis coordinate point is calculated S203 and an average value of the normal vectors is calculated S3032; Fig 3 and ¶ [0081], [0093]); and classifying each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point (a threshold is calculated S3033 and applied to each point in the projection plane (based on the normal vector) in identifying the non-ground points S311; ¶ [0094]-[0099]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Selviah et al and Zhu et al including ascertaining a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles; and classifying each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point. Calculating an absolute value in the Z-axis and an average value of vectors assists in identifying a threshold to identify ground from non-ground points, thereby improving the object and its position with respect to the radar, as recognized by Zhu et al (¶ [0004]). 

Regarding Claim 14, Selviah et al teach a control unit configured to classify measuring points of a point cloud ascertained by at least one sensor (apparatus 10 to align point cloud data including data acquisition unit 12 LIDAR sensor; Fig 1 and ¶ [0156]-[0159]), the control unit configured to: ascertain the point cloud using a sensor, the sensor including a LIDAR sensor, and/or a radar sensor and/or a camera sensor (point cloud data is obtained from imaging apparatus (acquisition unit) 12 using a LIDAR scanner; Figs 1, 4 and ¶ [0157]-[0159], [0234]); ascertain local surface vectors to adjacent measuring points for each measuring point of the point cloud (the rotational alignment processor 16 transforms point cloud data points to set of surface normal unit vectors (surface vector with gravity (normal) vector); Figs 1, 4 and ¶ [0173], [0247], [0250]); calculate, for each of the local surface vectors, respectively an angle between the local surface vectors with respect to a gravity vector (surface normal unit vectors include angle analysis, which can then be used to calculate relationships between a relative point of the cloud data set; ¶ [0022], [0250]).
Selviah et al not teach ascertain a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles; and classify each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point (a threshold is calculated S3033 and applied to each point in the projection plane (based on the normal vector) in identifying the non-ground points S311; ¶ [0094]-[0099]).  
Zhu et al is analogous art pertinent to the technological problem addressed in this application and teaches ascertain a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles (the absolute value of the z-axis coordinate point is calculated S203 and an average value of the normal vectors is calculated S3032; Fig 3 and ¶ [0081], [0093]); and classify each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point (a threshold is calculated S3033 and applied to each point in the projection plane (based on the normal vector) in identifying the non-ground points S311; ¶ [0094]-[0099]).    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Selviah et al with Zhu et al including to ascertain a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles; and classify each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point.  Calculating an absolute value in the Z-axis and an average value of vectors assists in identifying a threshold to identify ground from non-ground points, thereby improving the object and its position with respect to the radar, as recognized by Zhu et al (¶ [0004]). 

Regarding Claim 15, Selviah et al teach a non-transitory machine-readable memory medium on which is stored a computer program for classifying measuring points of a point cloud ascertained by at least one sensor (apparatus 10 to align point cloud data including data acquisition unit 12 LIDAR sensor from non-volatile memory for storage of instructions and data during processing; Fig 1 and ¶ [0156]-[0159]), the computer program, when executed by a computer, causing the computer to perform the following steps: ascertaining local surface vectors to adjacent measuring points for each measuring point of the point cloud (the rotational alignment processor 16 transforms point cloud data points to set of surface normal unit vectors (surface vector with gravity (normal) vector), S104a, S104b; Figs 1, 4 and ¶ [0022], [0247], [0250]); calculating, for each of the local surface vectors, respectively an angle between the local surface vectors with respect to a gravity vector (surface normal unit vectors include angle analysis, which can then be used to calculate relationships between a relative point of the cloud data set; ¶ [0022], [0250]).
	Selviah et al does not teach ascertaining a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles; and classifying each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point.
Zhu et al is analogous art pertinent to the technological problem addressed in this application and teaches ascertaining a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles (the absolute value of the z-axis coordinate point is calculated S203 and an average value of the normal vectors is calculated S3032; Fig 3 and ¶ [0081], [0093]); and classifying each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point (a threshold is calculated S3033 and applied to each point in the projection plane (based on the normal vector) in identifying the non-ground points S311; ¶ [0094]-[0099]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Selviah et al and Zhu et al including ascertaining a maximal surface vector having a maximal angle with respect to the gravity vector and a standardized surface vector, for each of the measuring points of the point cloud, based on the calculated angles; and classifying each of the measuring points of the point cloud including a standardized surface vector and/or including a maximal surface vector having an angle with respect to the gravity vector above a limiting value, as a non-ground point. Calculating an absolute value in the Z-axis and an average value of vectors assists in identifying a threshold to identify ground from non-ground points, thereby improving the object and its position with respect to the radar, as recognized by Zhu et al (¶ [0004]).


Claims 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Selviah et al (US 2020/0043186) in view of Zhu et al (CN 104143194) and Jin et al (CN 110389586).
Regarding Claim 10, Selviah et al in view of Zhu et al teach the method as recited in claim 9 (as described above).
	Selviah et al in view of Zhu et al does not teach non-classified, adjacent measuring points are ascertained from the measuring points classified as non-ground points, non- classified, adjacent measuring points of the measuring points classified as non-ground points having an identical azimuth angle and a higher or identical elevation angle being classified as non-ground points.
Jin et al is analogous art pertinent to the technological problem addressed in this application and teaches non-classified, adjacent measuring points are ascertained from the measuring points classified as non-ground points, non- classified, adjacent measuring points of the measuring points classified as non-ground points having an identical azimuth angle and a higher or identical elevation angle being classified as non-ground points (the LIDAR data includes measurement of the azimuth angle to identify data and classify it as ground point or non-ground point based on the position of the LIDAR sensor and the scanning angle (based on the ground plane) 515; Fig 5 and ¶ [0052]-[0053]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Selviah et al and Zhu et al with Jin et al including non-classified, adjacent measuring points are ascertained from the measuring points classified as non-ground points, non- classified, adjacent measuring points of the measuring points classified as non-ground points having an identical azimuth angle and a higher or identical elevation angle being classified as non-ground points.  Use of an azimuth angle and classification based on elevation of the radar sensor allows to distinguish free space from objects or danger, thereby enhancing safety while operating a vehicle with the LIDAR sensor, as recognized by Jin et al (¶ [0003]).
Regarding Claim 11, Selviah et al in view of Zhu et al teach the method as recited in claim 9 (as described above).
	Selviah et al in view of Zhu et al does not teach a height value is compared with a height of the sensor above a ground for each non-classified measuring point of the point cloud, each non-classified measuring point of the point cloud being classified as a ground point when its height value matches the height of sensor above the ground.
Jin et al is analogous art pertinent to the technological problem addressed in this application and teaches a height value is compared with a height of the sensor above a ground for each non-classified measuring point of the point cloud (LIDAR data is compared to the position of the scanning sensor to identify data planar position, 415; Fig 5 and ¶ [0038]), each non-classified measuring point of the point cloud being classified as a ground point when its height value matches the height of sensor above the ground (LIDAR data is decomposed into height projection and ground projection, based on the position of the scanning sensor 505 and measurement values are identified as ground point or non-ground point 535; Figs 5, 6A and ¶ [0039], [0052]-[0053]).  
Regarding Claim 13, Selviah et al in view of Zhu et al and Jin et al teach the method as recited in claim 11 (as described above), wherein Liu et al teaches the measuring points of the point cloud are at least buffered in a memory unit in a structured form including a plurality of rows and columns (LIDAR data of the point cloud is organized in a matrix (with a plurality of rows and columns) 310 and can be stored in the internal memory 116 during processing; ¶ [0026], [0042]).  

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the prior art of record does not teach, suggest or provide motivation to combine the following element, including all of the limitations of the base claim and intervening claims, before the effective filing date of this application:
the measuring points of the point cloud classified as ground points are ascertained using at least one non-classified, adjacent measuring point, and a region growing method is applied.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chong (CN 111102986) teaches a vehicle navigation and space positioning apparatus and method using LIDAR data and includes a region growing method in the data clustering.
Li et al (CN 106022381) teaches a vehicle-mounted laser scanning point cloud system and method to identify the position of objects including use of surface and gravity vectors.
Kumar et al (US 2015/0110367) teach an object identification system and method using LIDAR data including identification of the azimuth angle of the local vector with respect to the gravity angle and a maximum surface vector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667